Citation Nr: 1728179	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  16-47 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for heart disease.  

3. Entitlement to service connection for kidney disease.  

4.  Entitlement to service connection for a central nervous system disorder, claimed as a peripheral vestibular disorder and migraine headaches.

5.  Entitlement to service connection for a respiratory disorder, claimed as pulmonary fibrosis, pulmonary infiltration, chronic obstructive pulmonary disease, asbestosis, and bronchitis.

6.  Entitlement to an initial rating in excess of 10 percent for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to January 1946.  He died in January 2017.  The appellant is his surviving spouse, and she is recognized as the substitute claimant.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board has recharaterized the issues on the title page to better reflect the scope of the appeal.  


FINDINGS OF FACT

1.  In March 2017, prior to the promulgation of a decision in the appeal, the appellant withdrew her appeal with respect to the issues of entitlement to service connection for sleep apnea, heart disease, kidney disease, and for a central nervous system disorder, claimed as a peripheral vestibular disorder and migraine headaches.  

2.  The Veteran's respiratory disorder, diagnosed primarily as pulmonary fibrosis, was a result of his exposure to toxic chemicals in service.  

3.  From November 16, 2010 through February 13, 2012, the Veteran's bilateral hearing loss disability was manifested by Level IV hearing in his right ear and Level VI hearing in his left ear. 

4.  From February 14, 2012 through January 12, 2017, the Veteran's bilateral hearing loss disability was manifested by no worse than Level IV hearing in each ear.  


CONCLUSIONS OF LAW

1.  The criteria to withdraw the appeals regarding claims of entitlement to service connection for sleep apnea, heart disease, kidney disease, and a central nervous system disorder, claimed as a peripheral vestibular disorder and migraine headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  Pulmonary fibrosis was the result of a disease incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).  

3.  From November 16, 2010 through February 13, 2012, the Veteran's bilateral hearing loss disability met the criteria for a 20 percent rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2016).

4.  From February 14, 2012 through January 12, 2017, the Veteran's bilateral hearing loss disability met the criteria for a 10 percent rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by her authorized representative.  Id.  

In the present case, the appellant has withdrawn her appeal with respect to the issues of entitlement to service connection for sleep apnea, heart disease, kidney disease, and a central nervous system disorder.  Hence, with respect to those issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.  

With respect to the remaining issues of entitlement to service connection for pulmonary fibrosis and entitlement to an increased rating for a bilateral hearing loss disability, VA has a duty to notify the appellant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  After reviewing the record, the Board finds that the VA has met that duty.  

A review of the record shows that VA appropriately notified the appellant of the information and evidence needed to substantiate and complete the claim for service connection for a respiratory disorder and for an increased rating for a hearing loss disability.  VA has obtained identified and available evidence, conducted examinations, and provided the appellant a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the appellant in the development of her claims; and, therefore, the Board will proceed to the merits of the appeal.  

Respiratory Disorder

The appellant continues the Veteran's claim of entitlement to service connection for pulmonary fibrosis.  Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  In addition, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

The Veteran's service treatment records are negative for any complaints or clinical findings of chronic, identifiable lung disease.  However, in July 1950, several years after his separation from active duty, he was hospitalized by VA for approximately six months.  Following an extensive workup, the diagnosis was pulmonary infiltration.  Since that time, the Veteran has demonstrated the presence of interstitial lung disease/pulmonary fibrosis.  

The Veteran contended that his lung disease was primarily the result of his exposure to toxic chemicals in service.  Although the Veteran's name does not appear in the Department of Defense/VA data base verifying exposure to chemical or biological agents in service, a report from a former fellow serviceman tends to substantiate the Veteran's claim.  In November 2010, C. O. L., Sr., reported that he had served with the Veteran on a gunnery range and that at the end of each day, they had used their bare hands to clean guns with aviation gasoline or carbon tetrachloride.  

In January 2016, a Board-certified pulmonologist with the VA Pulmonology Service opined that the Veteran's exposure to carbon tetrachloride most likely may have contributed to his development of interstitial lung disease/pulmonary fibrosis.  

In light of the foregoing, the Board finds the evidence for and against the Veteran's claim to be in relative equipoise.  That is, there is an approximate balance of evidence which neither proves nor disproves the claim for service connection for pulmonary fibrosis.  In such cases, all reasonable doubt is resolved in favor of the appellant, and the issue will be decided on that basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, service connection for pulmonary fibrosis is granted, and, to that extent, the appeal is allowed.  

Hearing Loss

The Veteran also claimed entitlement to an increased rating for his bilateral hearing loss.  Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1 (2016).  

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  For VA purposes, the severity of hearing impairment is determined by comparing audiometric test results in the conversational voice range (1000, 2000, 3000, and 4000 hertz) with the criteria set forth in 38 C.F.R. §§ 4.85 and 4.86.  Those codes establish eleven levels of auditory acuity, from Level I for lesser degrees of hearing impairment through Level XI for greater degrees of hearing impairment. A level of auditory acuity is determined for each ear, and then those levels are combined to give an overall level of hearing impairment. 38 C.F.R. § 4.85. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  During an appeal, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When, as in this case, service connection has been granted and an initial rating award is at issue separate ratings can be assigned for separate periods from the time service connection became effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the following analysis is undertaken with consideration of the possibility that different 

During a July 2010 audiometric examination by M. L., M.D., the Veteran demonstrated the following pure tone thresholds at the indicated hertz levels:



HERTZ



1000
2000
3000
4000
RIGHT
25
40
55
75
LEFT
25
45
70
100

After rounding, the average pure tone threshold in the right ear was 49 decibels while the average pure tone decibel in the left ear was 60 decibels.  Speech audiometry revealed speech recognition ability of 68 percent in the right ear and of 60 percent in the left ear.

A pure tone threshold average of 49 decibels with 68 percent speech discrimination ability translates to Level IV hearing in the right ear.  A pure tone threshold average of 60 decibels with 60 percent speech discrimination ability translates to Level VI hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  When combined, Level IV hearing and Level VI hearing, warrant a 20 percent disability rating under 38 C.F.R. § 4.85, Table VII.  Though performed four months prior to the Veteran's claim for service connection the July 2010 audiometric examination was indicative of the severity of the Veteran's hearing acuity at the time he filed his claim November 16, 2010.  Thus, his initial rating for his hearing loss disability should have been 20 percent.  To that extent, the appeal is granted.

The Veteran underwent VA audiometric testing on February 14, 2012.  He demonstrated the following pure tone thresholds at the indicated hertz levels:



HERTZ



1000
2000
3000
4000
RIGHT
45
50
60
80
LEFT
45
50
65
95

After rounding, the average pure tone threshold in the right ear was 59 decibels while the average pure tone decibel in the left ear was 64 decibels.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 80 percent in the left ear. 

A pure tone threshold average of 59 decibels with 84 percent speech discrimination ability translates to Level III hearing in the right ear.  A pure tone threshold average of 64 decibels with 80 percent speech discrimination ability translates to Level IV hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  When combined, Level III hearing and Level IV hearing, warrant a 10 percent disability rating under 38 C.F.R. § 4.85, Table VII.  Thus, that rating would have become effective February 14, 2012, the date of the examination.  

In February 2014, the Veteran was examined by T.F.W., an audiologist.  The Veteran demonstrated the following pure tone thresholds at the indicated hertz levels:




HERTZ



1000
2000
3000
4000
RIGHT
50
60
65
75
LEFT
50
65
75
100

After rounding, the average pure tone threshold in the right ear was 63 decibels while the average pure tone decibel in the left ear was 73 decibels.  Speech audiometry revealed speech recognition ability of 80 percent in the each ear. 

A pure tone threshold average of 63 decibels with 80 percent speech discrimination ability translates to Level IV hearing in the right ear.  A pure tone threshold average of 73 decibels with 80 percent speech discrimination ability translates to Level IV hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  When combined, Level IV hearing and Level IV hearing, warrant a 10 percent disability rating under 38 C.F.R. § 4.85, Table VII.  Accordingly, that rating is confirmed and continued for the period from February 14, 2012 through January 12, 2017.  

In arriving at these decisions, the Board notes that the symptoms presented by the Veteran's bilateral hearing loss disability are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same disorder, and the rating schedule provides for higher ratings for increased symptoms.  Thus, the Board finds no evidence warranting a referral of this claim for extraschedular consideration.  38 C.F.R. § 3.321 (2016); Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

The appeals regarding claims of entitlement to service connection for sleep apnea, heart disease, kidney disease, and for a central nervous system disorder, claimed as a peripheral vestibular disorder and migraine headaches, are dismissed.

Entitlement to service connection for pulmonary fibrosis is granted.  

From November 16, 2010 through February 13, 2012, entitlement to a 20 percent rating for a bilateral hearing loss disability is granted subject to the law and regulations governing the award of monetary benefits.  

From February 14, 2012 through January 12, 2017, entitlement to a rating in excess of 10 percent rating for a bilateral hearing loss is denied.  




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


